Citation Nr: 0635056	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for loss of sense of smell.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in July 2004, the veteran stated that 
he had been examined at the VA Medical Center (VAMC) in Palo 
Alto, California for his anosmia.  The veteran stated that 
the examining physician provided an opinion regarding the 
etiology of his anosmia.  In correspondence dated in May 
2006, the veteran reported that in December 2004 he received 
further testing at the Palo Alto VAMC that confirmed that he 
had no sense of smell.  The record shows that the RO 
requested treatment records from the Palo Alto VAMC in 
February 2004, but that search results were negative for any 
record of the veteran having been treated at that facility.  
The record fails to show, however, that the RO has requested 
records of treatment from that facility at any time since 
February 2004.  In light of the veteran's statements that he 
received examinations and testing there for his anosmia in 
July 2004 and December 2004, the RO should attempt to obtain 
these records.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  

The record shows that the RO sent letters to the veteran 
addressing the degree of disability and effective date 
elements, dated in March 2006 and June 2006.  It is not 
clear, however, whether either of these letters were sent to 
the correct address.  A notation in the record indicated that 
the address to which the March 2006 notice was sent was 
incorrect.  The record also shows that the second letter was 
sent to an address with a zip code that did not match the zip 
code that had been included in previous correspondence sent 
to that address.  To ensure that the veteran has received 
proper notification of these elements, the RO should send 
another letter notifying the veteran of the disability rating 
and effective date elements of a service connection claim to 
the veteran's last address of record.  

Accordingly, the case is REMANDED for the following action:

1.   Request all records of treatment from 
the VAMC in Palo Alto, California, for the 
period after February 2004.  In 
particular, the RO should seek to obtain 
the records of any treatment or testing 
conducted in July 2004 and December 2004 
pertaining to anosmia.

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    

3.  Thereafter, the veteran's claim of 
entitlement to service connection for loss 
of sense of smell should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



